Citation Nr: 1500258	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-15 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a bilateral shoulder disability. 

4.  Entitlement to service connection for migraine headaches. 
  
5.  Entitlement to service connection for vertigo, claimed as Meniere's disease. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for unilateral left diaphragmatic paralysis, to include as due to exposure to chemicals and/or vaccinations in service. 

8.  Entitlement to service connection for asthma, to include as due to exposure to chemicals and/or vaccinations in service and as secondary to unilateral left diaphragmatic paralysis. 
9.  Entitlement to service connection for a neurological disorder, to include as due to exposure to chemicals and/or vaccinations in service and as secondary to unilateral left diaphragmatic paralysis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1997 to January 2001. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2012, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Virtual VA file. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There appear to be outstanding medical records in this case.  At the November 2012 hearing, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA).  These records have not been associated with the claims folder.  Additionally, he indicated at the hearing that he went to the VA Medical Center in Clarksburg, West Virginia, and that he was last seen a few weeks earlier and that he had an upcoming appointment.  However, the most recent VA treatment records associated with the file are dated in 2011.  Furthermore, in June 2012, the Veteran submitted several VA Form 21-4142, Authorization and Consent to Release Information, identifying several health care providers.  However, there is no indication that the AOJ attempted to obtain those records.  Therefore, on remand, the AOJ must obtain all outstanding treatment records and any available SSA records.  38 C.F.R. § 3.159(c) (1), (2) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the Veteran has claimed that several of his disabilities are due to exposure to chemicals in service.  However, he has not specified to which chemicals he was exposed.  On remand, the AOJ should request that the Veteran clarify his statement in this regard.  

The Veteran has also contended that he has lumbar spine, cervical spine, and bilateral shoulder disabilities due to service.  He has stated that he started experiencing pain in service and has had pain since that time.  He was afforded a VA examination in April 2009.  Although the VA examiner noted that the Veteran had been treated for each of the claimed disabilities during service, the examiner opined that it was less likely as not that current cervical and thoracolumbar strain and the bilateral shoulder tendonitis were caused by or result of the conditions for which he was treated in service.  However, in rendering these opinions, the examiner did not address the Veteran's report that he had had pain since service.  Therefore, additional medical opinions are needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Similarly, while the Veteran was afforded a VA examination for his migraine headaches in April 2009, the examiner opined that it was not caused by or related to the migraines for which was treated in service.  The basis for the examiner's opinion was the lack of service treatment records reflecting treatment for migraines.  However, as noted above, the Veteran is competent with regard to testimony that he had migraines in service.  The examiner did not address his lay statements.  Therefore, he should be afforded another examination for his migraines.  See id.  

As for his claimed vertigo, unilateral left diaphragmatic paralysis, asthma, and neurological disorder, the Veteran has not been afforded VA examinations.   In this regard, the Veteran contends that these disabilities are due to exposure chemicals and/or vaccinations in service.  On remand, he should be afforded examinations for each of these claimed disabilities. 

Lastly, the Board notes that the Veteran has not been informed of what evidence is necessary to substantiate a claim for service connection on a secondary basis.  Thus, on remand, the Veteran should be provided proper notice.


Accordingly, the case is REMANDED for the following actions:


1.  The AOJ should also send the Veteran a notice letter in connection with his claims for service connection. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

2.  The AOJ should provide the Veteran the opportunity to identify any chemicals to which he believes he was exposed to during service and that resulted in one of his claimed disorders.

3.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.   If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  A specific request should be made for records from Dr. Zivkousc, Dr. Polston, and Dr. Aboussousan.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated from 2011 to the present.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has claimed that he has had lumbar spine pain since his military service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current lumbar spine disorder that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has claimed that he has had cervical spine pain since his military service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current cervical spine disorder that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has claimed that he has had bilateral shoulder pain since his military service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current bilateral shoulder disorder that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has migraine headaches that manifested in service or are otherwise causally or etiologically related thereto, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

9.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current vertigo/Meniere's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has vertigo or Meniere's disease that manifested in service or are otherwise causally or etiologically related thereto, to his include his exposure to guns therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

10.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current unilateral left diaphragmatic paralysis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has unilateral left diaphragmatic paralysis that manifested in service or are otherwise causally or etiologically related thereto, to his include exposure to any chemicals or vaccinations therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

11.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current asthma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has asthma that manifested in service or are otherwise causally or etiologically related thereto, to his include exposure to any chemicals or vaccinations therein.  

He or she should also state whether it is at least as likely as not that any current asthma was either caused by or permanently aggravated by unilateral left diaphragmatic paralysis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

12.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current neurological disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current neurological disorder that manifested in service or is otherwise causally or etiologically related thereto, to his include exposure to any chemicals or vaccinations therein.  

He or she should also state whether it is at least as likely as not that any current neurological disorder was either caused by or permanently aggravated by unilateral left diaphragmatic paralysis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

13.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



